






Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
BRITT PENCE
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT, effective as of January 1, 2013
(the “Effective Date”), is by and between VNR Holdings, LLC, a Delaware limited
liability company (“VNR”), Vanguard Natural Resources, LLC, a Delaware limited
liability company (“Parent”) and Britt Pence (“Executive”).
WHEREAS, VNR, Parent and Executive previously entered into that certain
Employment Agreement dated June 18, 2010, but effective as May 15, 2010 (the
“Prior Agreement”);
WHEREAS, the parties hereby agree that the Prior Agreement shall be terminated
as of the Effective Date and shall be replaced in its entirety with this Amended
and Restated Employment Agreement (this “Agreement”);
WHEREAS, VNR desires to continue to employ Executive, and Executive desires to
continue to be employed by VNR in said capacity; and
WHEREAS, the parties desire to set forth in writing the terms and conditions of
their understandings and agreements in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, VNR hereby agrees to employ Executive and Executive hereby
accepts such employment upon the terms and conditions set forth in this
Agreement:
1.Employment Period.
(a)    Subject to Section 5, VNR hereby agrees to employ Executive, and
Executive hereby agrees to be employed by VNR, in accordance with the terms and
provisions of this Agreement, for the period commencing as of the Effective Date
and ending on January 1, 2016 (the “Employment Period”); provided, however, that
the Employment Period shall automatically be renewed and extended for an
additional period of twelve (12) months commencing on January 1, 2016 and
expiring on January 1, 2017, and on each successive January 1st thereafter,
unless at least ninety (90) days prior to the ensuing expiration date (but no
more than twelve (12) months prior to such expiration date), VNR or Executive
shall have given ninety (90) days written notice to the other that it or he, as
applicable, does not wish to extend this Agreement (a “Non-Renewal Notice”). The
term “Employment Period,” as utilized in this Agreement, shall refer to the
Employment Period as so automatically extended.
(b)    During the term of Executive’s employment with VNR, Executive shall serve
as the Executive Vice President of Operations of VNR and the Parent (together,
the “Company”) and in so doing, shall report to the Chief Executive Officer (the
“CEO) of the Company Executive shall have supervision and control over, and
responsibility for, such management and operational functions of the Company
currently assigned to such positions, and shall have such other powers






--------------------------------------------------------------------------------



and duties (including holding officer positions with the Company and one or more
subsidiaries of the Company) as may from time to time be prescribed by the CEO,
so long as such powers and duties are reasonable and customary for the Executive
Vice President of Operations of an enterprise comparable to the Company.
(c)    During the term of Executive’s employment with VNR, and excluding any
periods of vacation and sick leave to which Executive is entitled, Executive
agrees to devote substantially all of his business time to the business and
affairs of VNR and, to the extent necessary to discharge the responsibilities
assigned to Executive hereunder, to use Executive’s reasonable best efforts to
perform faithfully, effectively and efficiently such responsibilities. During
the term of Executive’s employment with VNR, it shall not be a violation of this
Agreement for Executive to (i) serve on corporate, civic or charitable boards or
committees, (ii) deliver lectures or fulfill speaking engagements and (iii)
manage personal investments, so long as such activities do not materially
interfere with the performance of Executive’s responsibilities as an employee of
the Company in accordance with this Agreement.
(d)    The parties expressly acknowledge that any performance of Executive’s
responsibilities hereunder shall necessitate, and the Company shall provide,
access to or the disclosure of Confidential Information (as defined in
Section 9(a) below) to Executive and that Executive’s responsibilities shall
include the development of the Company’s goodwill through Executive’s contacts
with the Company’s customers and suppliers.
2.    Compensation.
(a)    Base Salary. VNR shall pay Executive an annual base salary (“Base
Salary”) at the rate of $385,000 for the period commencing on the Effective
Date. The CEO will review Executive’s Base Salary on an annual basis beginning
with the employment year beginning on April 1 2014 and may increase the Base
Salary in such amounts or percentages as the CEO shall deem appropriate, if any.
The CEO may elect to increase Executive’s Base Salary at any time if he deems an
increase is warranted. The CEO may not decrease Executive’s annual Base Salary
without his prior written approval. Base Salary shall be payable in accordance
with the ordinary payroll practices of VNR, but in no event shall the Base
Salary be paid to Executive less frequently than monthly. The term “Base Salary”
as used in this Agreement shall refer to the Base Salary as it may be so
adjusted from time to time.
(b)    Annual Bonus. Executive shall be eligible to receive an annual bonus (the
“Annual Bonus”) based upon VNR’s unit price performance and/or the achievement
of annual performance targets; such terms and conditions of Executive’s Annual
Bonus for each calendar year within the Employment Period are set forth in
Appendix A hereto.
(c)    LTIP Grants. Executive shall be eligible to receive an annual grant of
restricted units (the “Restricted Units”) and/or phantom units (the “Phantom
Units”) pursuant to the Vanguard Natural Resources, LLC Long-Term Incentive
Plan, as the same may be amended from time to time (the “LTIP”), with each such
annual grant having an aggregate Fair Market Value (as defined in the LTIP)
equal to two point seven five (2.75) times Executive’s Base Salary (at the rate
in effect hereunder at the time of grant), based on the Fair Market Value of
VNR’s common

2



--------------------------------------------------------------------------------



units on the applicable date of grant. The Restricted Units and Phantom Units
granted hereunder will be subject to the terms and conditions as set forth on
Appendix B hereto for the Restricted Units and/or Appendix C hereto for the
Phantom Units, as applicable. All LTIP Grants shall be made in January following
the contract year and shall be effective as of January 1st of such year.
3.    Employee Benefits.
(a)    During the Employment Period, VNR shall provide Executive with coverage
under all employee pension and welfare benefit programs, plans and practices,
which VNR makes available to its Executive executives (including, without
limitation, participation in health, dental, group life, disability, retirement
and all other plans and fringe benefits to the extent generally provided to such
Executive executives), commensurate with his position in the Company, to the
extent permitted under the employee benefit plan or program, and in accordance
with the terms of the program and/or plan.
(b)    Executive shall be entitled to vacation time in accordance with the
Company’s published vacation policy which currently provides the Executive with
twenty (20) business days paid vacation in each calendar year. Such vacation
time shall accrue at a rate of two (2) vacation days for each calendar month
worked; provided, however, that during any given calendar year, Executive shall
be able to take vacation days that will accrue during that calendar year, even
if such days have not yet accrued. A maximum of ten (10) business days of
accrued but unused vacation may be carried over from one calendar year to the
next.
(c)    Executive is authorized to incur reasonable expenses in carrying out his
duties and responsibilities under this Agreement and promoting the business of
the Company, including, without limitation, reasonable expenses for travel,
lodgings, entertainment and similar items related to such duties and
responsibilities. VNR will promptly reimburse Executive for all such expenses
upon presentation by Executive of appropriately itemized and approved
(consistent with VNR’s policy) accounts of such expenditures, in accordance with
the Company’s expense reimbursement policy; provided, however, that in no event
shall the expense reimbursement be made after the last day of the taxable year
following the year in which the expense was incurred by Executive, although in
the event that the reimbursement would constitute taxable income to Executive,
such reimbursements will be paid no later than March 15th of the calendar year
following the calendar year in which the expense was incurred. No reimbursement
or expenses eligible for reimbursement in any taxable year shall affect the
expenses eligible for reimbursement in any other taxable year, nor may the right
to receive a reimbursement of expenses be subject to liquidation or exchanged
for another benefit.
4.    Change of Control.
(a)    Definition of Change of Control. For purposes of this Agreement, a
“Change of Control” shall have the same meaning as such term in the Company’s
LTIP. For the sake of convenience herein, as of the Effective Date, the LTIP
states that a “Change of Control” means, and shall be deemed to have occurred
upon one or more of the following events:

3



--------------------------------------------------------------------------------



(i)    Any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended,
other than an affiliate of Parent, shall become the beneficial owner, by way of
merger, consolidation, recapitalization, reorganization or otherwise, of fifty
percent (50%) or more of the combined voting power of the equity interests in
Parent;
(ii)    The members of Parent approve, in one or a series of transactions, a
plan of complete liquidation of Parent; or
(iii)    The sale or other disposition by the Company of all or substantially
all of its assets in one or more transactions to any person other than Parent or
an affiliate of Parent.
Notwithstanding the foregoing, with respect to a payment that is subject to
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), a
“Change of Control” shall mean a “change of control event” as defined in the
regulations and guidance issued under section 409A of the Code.
(b)    Change of Control Payments. Upon the occurrence of a Change of Control of
the Company, Executive will be entitled to receive the following (i) within 30
days following the Change of Control, a lump sum payment of an amount equaling
two (2) times the sum of his Base Salary and the Annual Bonus paid or payable
with respect to the calendar year preceding the year in which the Change of
Control occurs (the “Change of Control Payment”), and (ii) as of the date of the
Change of Control, accelerated vesting of any unvested Restricted Units, Phantom
Units, and any other awards granted under the LTIP that are held by Executive at
the time of such Change of Control (notwithstanding any provisions of such LTIP
award agreements to the contrary). Solely for purposes of the Change of Control
Payment, Executive’s Base Salary shall be valued as in effect at the time of the
Change of Control. The Restricted Units, Phantom Units, and other awards granted
under the LTIP that are held by Executive at the time of the Change of Control,
if any, will be settled in accordance with the terms and conditions of the LTIP
and the applicable individual award agreement (which, in the case of Restricted
Units and Phantom Units granted to Executive pursuant to this Agreement, shall
be in accordance with the terms and conditions reflected in Appendix B hereto or
Appendix C hereto, respectively).
5.    Termination of Employment.
(a)    Termination without Cause or Resignation by Executive for Other than Good
Reason. Unless otherwise specified in a separate provision of this Section 5,
either Executive or VNR, by action of the Board, may terminate this Agreement,
and Executive’s employment by VNR, for any reason after providing thirty (30)
days written notice to the non-terminating party. If Executive terminates this
Agreement pursuant to this provision for a reason other than Good Reason, VNR
will pay Executive within ten (10) business days after the Date of Termination
(as defined below) (i) all accrued but unpaid Base Salary, (ii) a prorated
amount of Executive’s Base Salary for accrued but unused vacation days, and
(iii) yet unpaid reimbursements for any reasonable and necessary business
expenses incurred by Executive prior to the Date of Termination in connection
with his duties hereunder (such amounts collectively, the “Accrued Compensation
and Reimbursements”). Upon termination by VNR of this Agreement pursuant to this
Section 5(a)

4



--------------------------------------------------------------------------------



other than a termination for Cause, VNR shall pay or provide to Executive the
following: (A)  within ten (10) business days after the Date of Termination, the
Accrued Compensation and Reimbursements, (B) on the 60th day following the Date
of Termination, a lump sum payment (the “Severance Payment”) equal to the amount
of Executive’s Base Salary (at the rate in effect hereunder as of the Date of
Termination) for thirty-six (36) months, and (C) as of the Date of Termination,
accelerated vesting of any unvested Restricted Units, Phantom Units, and any
other awards granted under the LTIP that are held by Executive at the time of
such termination (notwithstanding any provisions of such LTIP award agreements
to the contrary), with any settlement that may be due to Executive as a result
of such accelerated vesting being made in accordance with the terms and
conditions of the LTIP and the applicable individual award agreement.
Notwithstanding any other provision of this Agreement, the non-renewal of
Executive’s employment pursuant to the terms of a Non-Renewal Notice under
Section 1(a) of this Agreement shall not constitute a termination of this
Agreement entitling Executive to the Severance Payment under this Section 5(a).
(b)    Termination by Cause. VNR, by action of the Board may terminate this
Agreement at any time for Cause. Upon termination by VNR for Cause, Executive
shall only be entitled to Accrued Compensation and Reimbursements, which amount
shall be paid within ten (10) business days after the Date of Termination. For
purposes hereof, “Cause” means any of the following:
(i)    Executive’s commission of theft, embezzlement, any other act of
dishonesty relating to his employment with VNR or any willful and material
violation of any law, rules or regulation applicable to the Company, including,
but not limited to, those laws, rules or regulations established by the
Securities and Exchange Commission, or any self-regulatory organization having
jurisdiction or authority over Executive or the Company; or
(ii)    Executive’s conviction of, or Executive’s plea of guilty or nolo
contendere to, any felony or of any other crime involving fraud, dishonesty or
moral turpitude; or
(iii)    A determination by the Board that Executive has materially breached
this Agreement (other than during any period of Disability, as defined below)
where such breach is not remedied within ten business (10) days after written
demand by the Board for substantial performance is actually received by
Executive which specifically identifies the manner in which the Board believes
Executive has so breached; or
(iv)    Executive’s willful and continued failure to perform his reasonable and
customary duties as the Executive Vice President which such failure is not
remedied within ten business (10) days after written demand by the CEO for
substantial performance is actually received by Executive which specifically
identifies the nature of such failure.
For purposes of the definition of Cause, no act or failure to act, on the part
of Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in, or not opposed to, the best interests of the Company.
Any act, or failure to act, based upon authority given by the Board or based
upon the advice of counsel for VNR shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of the
Company. VNR, by action of the CEO,

5



--------------------------------------------------------------------------------



may terminate Executive’s employment for Cause only after: (i) providing written
notice to Executive, which identifies the Cause for Executive’s termination
(which notice must be given within ninety (90) days after the actual discovery
of the act(s) or omission(s) constituting such Cause) and (ii) Executive has
been given an opportunity, together with his counsel, to be heard by the CEO at
a time and location reasonably designated by the CEO.
(c)    Termination with Good Reason. Executive may terminate this Agreement for
Good Reason, and thereby resign his employment, after providing thirty (30)
days’ written notice to the Company of the act(s) or omission(s) constituting
Good Reason (which notice must be given within ninety (90) days after the
occurrence of such act(s) or omission(s) and describe the act(s) or omission(s)
in reasonable detail) if such act(s) or omission(s) is/are not cured by the
Company within thirty (30) days after Executive provides such written notice.
For purposes hereof, “Good Reason” means any of the following reasons that
occurs without Executive’s written consent:
(i)    A material reduction in Executive’s authority, duties, or
responsibilities ; or
(ii)    A material reduction in Executive’s Base Salary; or
(iii)    Executive’s removal from his position as Executive Vice President
Operations of the Company, other than for Cause or by death or Disability,
during the Employment Period, to a position that is not at least equivalent in
authority and duties to Executive Vice President Operations; or
(iv)    Relocation of Executive’s principal place of business to a location
fifty (50) or more miles from its location as of the Effective Date; or
(v)    A material breach by VNR of this Agreement, which materially and
adversely affects Executive; or
(vi)    VNR’s failure to make any material payment to Executive required to be
made under the terms of this Agreement.
In the event Executive terminates this Agreement for Good Reason, VNR shall pay
or provide Executive the following: (i) within ten (10) business days after the
Date of Termination, his Accrued Compensation and Reimbursements, (ii) on the
60th day following the Date of Termination, the Severance Payment, and (iii) as
of the Date of Termination, accelerated vesting of any unvested Restricted
Units, Phantom Units, and any other awards granted under the LTIP that are held
by Executive at the time of such termination (notwithstanding any provisions of
such LTIP award agreements to the contrary), with any settlement that may be due
to Executive as a result of such accelerated vesting being made in accordance
with the terms and conditions of the LTIP and the applicable individual award
agreement.
(d)    Termination by Disability. VNR, by action of the CEO, may terminate this
Agreement at any time if Executive shall be deemed in the reasonable judgment of
the Board to have sustained a “Disability.” Executive shall be deemed to have
sustained a Disability if and only

6



--------------------------------------------------------------------------------



if he shall have been unable to substantially perform his duties as an employee
of VNR as a result of sickness or injury, and shall have remained unable to
perform any such duties for a period of more than 180 consecutive days in any
twelve (12) month period. Upon termination of this Agreement for Disability, VNR
shall pay or provide Executive with the following: (i) within ten (10) business
days after the Date of Termination, his Accrued Compensation and Reimbursements,
(ii) on the 60th day following the Date of Termination, a lump sum payment equal
to the amount of Executive’s Base Salary (at the rate in effect hereunder at the
Date of Termination) for twelve (12) months, and (iii) as of the Date of
Termination, accelerated vesting of any unvested Restricted Units, Phantom
Units, and any other awards granted under the LTIP that are held by Executive at
the time of such termination (notwithstanding any provisions of such LTIP award
agreements to the contrary), with any settlement that may be due to Executive as
a result of such accelerated vesting being made in accordance with the terms and
conditions of the LTIP and the applicable individual award agreement.
(e)    Termination by Death. This Agreement will terminate automatically upon
Executive’s death. Upon termination of this Agreement because of Executive’s
death, VNR shall pay or provide Executive’s estate with the following: (i)
within ten (10) business days after the Date of Termination, his Accrued
Compensation and Reimbursements, (ii) on the 60th day following the Date of
Termination, a lump sum payment equal to the amount of Executive’s Base Salary
(at the rate in effect hereunder at the Date of Termination) for twelve (12)
months, and (iii) as of the Date of Termination, accelerated vesting of any
unvested Restricted Units, Phantom Units, and any other awards granted under the
LTIP that are held by Executive at the time of such termination (notwithstanding
any provisions of such LTIP award agreements to the contrary), with any
settlement that may be due to Executive as a result of such accelerated vesting
being made in accordance with the terms and conditions of the LTIP and the
applicable individual award agreement.
(f)    Date of Termination. As used in this Agreement, “Date of Termination”
means (i) if Executive’s employment is terminated by his death, the date of his
death; (ii) if Executive’s employment is terminated as a result of a Disability
or by VNR for Cause or without Cause, then the date specified in a notice
delivered to Executive by VNR of such termination, (iii) if Executive’s
employment is terminated by Executive for Good Reason, then the date specified
in the notice of such termination delivered to VNR by Executive, (iv) if
Executive’s employment terminates due to the giving of a Non-Renewal Notice, the
last day of the Employment Period, and (v) if Executive’s employment is
terminated for any other reason, the date specified therefore in the notice of
such termination.
6.    Employment.
Upon termination of this Agreement, Executive’s employment shall also terminate
and cease.
7.    Mitigation.
Upon termination of this Agreement for any reason, amounts to be paid per the
express terms of this Agreement shall not be reduced whether or not Executive
obtains other employment.
8.    Release.

7



--------------------------------------------------------------------------------



Notwithstanding any other provision in this Agreement to the contrary, as a
condition precedent to receiving any severance payments or benefits set forth in
Section 5 of this Agreement (other than the Accrued Compensation and
Reimbursements) in connection with any applicable termination scenario,
Executive agrees to execute (and not revoke) a customary severance and release
agreement, including a waiver of all claims, reasonably acceptable to the
Company (the “Release”), within the forty-five (45) day period immediately
following the Date of Termination. All revocation rights and timing restrictions
shall be set forth in such Release. If Executive fails to execute and deliver
the Release, or revokes the Release, Executive agrees that he shall not be
entitled to receive any severance payments or benefits set forth in Section 5 of
this Agreement (other than the Accrued Compensation and Reimbursements) in
connection with any applicable termination scenario. For purposes of this
Agreement, the Release shall be considered to have been executed by Executive if
it is signed by his legal representative in the case of legal incompetence or on
behalf of Executive’s estate in the case of his death.
9.    Nondisclosure.
(a)    It is understood that Executive during his tenure with the Company has
received and will continue to receive access to some or all of the Company’s
various trade secrets and confidential or proprietary information, including
information he has not received before, consisting of, but not limited to,
information relating to (i) business operations and methods, (ii) existing and
proposed investments and investment strategies, (iii) financial performance,
(iv) compensation arrangements and amounts (whether relating to the Company or
to any of its employees), (v) contractual relationships, (vi) business partners
and relationships, and (vii) marketing strategies (all of the forgoing,
“Confidential Information”). Confidential Information shall not include:
(A) information that Executive may furnish to third parties regarding his
obligations under this Section 9 and under Section 10 or (B) information that
(1) is general knowledge of Executive or information that becomes generally
available to the public by means other than Executive’s breach of this Section 9
(for example, not as a result of Executive’s unauthorized release of marketing
materials), (2) is in Executive’s possession, or becomes available to Executive,
on a non-confidential basis, from a source other than the Company or
(3) Executive is required by law, regulation, court order or discovery demand to
disclose; provided, however, that in the case of clause (3), Executive gives the
Company, to the extent permitted by law, reasonable notice prior to the
disclosure of the Confidential Information and the reasons and circumstances
surrounding such disclosure to provide the Company an opportunity to seek a
protective order or other appropriate request for confidential treatment of the
applicable Confidential Information.
(b)    Executive agrees that all Confidential Information, whether prepared by
Executive or otherwise coming into his possession, shall remain the exclusive
property of the Company during Executive’s employment with the Company.
Executive further agrees that Executive shall not, except for the benefit of the
Company pursuant to the exercise of his duties in accordance with this Agreement
or with the prior written consent of the Company, use or disclose to any third
party any of the Confidential Information described herein, directly or
indirectly, either during Executive’s employment with the Company or at any time
following the termination of Executive’s employment with the Company.

8



--------------------------------------------------------------------------------



(c)    Upon termination of this Agreement, Executive agrees that all
Confidential Information and other files, documents, materials, records,
notebooks, customer lists, business proposals, contracts, agreements and other
repositories containing information concerning the Company or the business of
the Company (including all copies thereof) in Executive’s possession, custody or
control, whether prepared by Executive or others, shall remain with or be
returned to the Company as soon as practicable after the Date of Termination.
10.    Non-Competition and Non-solicitation.
(a)    As part of the consideration for the compensation and benefits to be paid
to Executive hereunder, to protect Confidential Information of the Company and
its customers and clients that have been and will be entrusted to Executive, the
business goodwill of the Company and its subsidiaries that will be developed in
and through Executive and the business opportunities that will be disclosed or
entrusted to Executive by the Company and its subsidiaries, and as an additional
incentive for the Company to enter into this Agreement, if termination is a
result of Executive’s voluntary termination without Good Reason under
Section 5(a), or by the Company for Cause under Section 5(b), from the date
hereof through the sixty (60) day anniversary of the Date of Termination (the
“Restricted Period”), Executive will not (other than for the benefit of the
Company pursuant to this Agreement), directly or indirectly:
(i)    engage in, or carry on or assist, individually or as a principal, owner,
officer, director, employee, shareholder, consultant, contractor, partner,
member, joint venturer, agent, equity owner or in any other capacity whatsoever
(in any such capacity, an “Investor”), any (A) any business directly competitive
with the business in which the Company is engaged from time to time (“Competing
Business”) or (B) Business Enterprise (as defined below) that is otherwise
directly competitive with the Company within the states in which the Company
conducts business;
(ii)    perform for any corporation, partnership, limited liability company,
sole proprietorship, joint venture or other business association or entity (a
“Business Enterprise”) engaged in any Competing Business any duty Executive has
performed for the Company that involved Executive’s access to, or knowledge or
application of, Confidential Information;
(iii)    induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company to cease doing business with the Company or in
any way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company;
(iv)    induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company with whom Executive had direct business contact
in dealings during the Employment Period in the course of his employment with
the Company to cease doing business with the Company or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation and the Company; or
(v)    solicit with the purpose of hiring or hire any person who is or, within
180 days after such person ceased to be an employee of the Company, was an
employee of the Company.

9



--------------------------------------------------------------------------------



(b)    Notwithstanding the foregoing restrictions of this Section 10, nothing in
this Section 10 shall prohibit (i) any investment by Executive, directly or
indirectly, in securities which are issued by a Business Enterprise involved in
or conducting a Competing Business, provided that Executive, directly or
indirectly, does not own more than five percent (5%) of the outstanding equity
or voting securities of such Business Enterprise or (ii) Executive, directly or
indirectly, from owning any interest in any Business Enterprise which conducts a
Competing Business if such interest in such Business Enterprise is owned as of
the date of this Agreement and Executive does not have the right, in the case of
(i) or (ii), through the ownership of a voting interest or otherwise, to direct
the activities of or associated with the business of such Business Enterprise.
(c)    Executive acknowledges that each of the covenants of Section 10(a) are in
addition to, and shall not be construed as a limitation upon, any other covenant
provided in Section 10(a). Executive agrees that the geographic boundaries,
scope of prohibited activities, and time duration of each of the covenants set
forth in Section 10(a) are reasonable in nature and are no broader than are
necessary to maintain the confidentiality and the goodwill of the Company’s
proprietary and Confidential Information, plans and services and to protect the
other legitimate business interests of the Company, including without limitation
the goodwill developed by Executive with Company’s customers, suppliers,
licensees and business relations.
(d)    If, during any portion of the Restricted Period, Executive is not in
compliance with the terms of Section 10(a), the Company shall be entitled to,
among other remedies, compliance by Executive with the terms of Section 10(a)
for an additional period of time (i.e., in addition to the Restricted Period)
that shall equal the period(s) over which such noncompliance occurred.
(e)    The parties hereto intend that the covenants contained in Section 10(a)
be construed as a series of separate covenants, one for each defined province in
each geographic area in which Executive on behalf of the Company conducts
business. Except for geographic coverage, each such separate covenant shall be
deemed identical in terms to the applicable covenant contained in Section 10(a).
Furthermore, each of the covenants in Section 9(a) shall be deemed a separate
and independent covenant, each being enforceable irrespective of the
enforceability (with or without reformation) of the other covenants contained in
Section 10(a).
11.    Notices.
All notices and other communications required or permitted to be given hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally, mailed by certified mail (return receipt requested) or sent by
overnight delivery service to the parties at the following addresses or at such
other addresses as shall be specified by the parties by like notice, in order of
preference of the recipient:
To VNR or the Company:
CEO
5847 San Felipe, Suite 3000
Houston, Texas 77057
Facsimile: (832) 327-2260
To Executive: 
Britt Pence 
__________________
Houston, Texas 77024




10



--------------------------------------------------------------------------------



Notice so given shall, in the case of mail, be deemed to be given and received
on the fifth calendar day after posting, and in the case overnight delivery
service, on the date of actual delivery.
12.    Severability and Reformation.
If any one or more of the terms, provisions, covenants or restrictions of this
Agreement shall be determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions shall remain in full force and effect, and the
invalid, void or unenforceable provisions shall be deemed severable. Moreover,
if any one or more of the provisions contained in this Agreement shall for any
reason be held to be excessively broad as to duration, geographical scope,
activity or subject, it shall be reformed by limiting and reducing it to the
minimum extent necessary, so as to be enforceable to the extent compatible with
the applicable law as it shall then appear.
13.    Assignment.
This Agreement shall be binding upon and inure to the benefit of the heirs and
legal representatives of Executive and the permitted assigns and successors of
VNR, but neither this Agreement nor any rights or obligations hereunder shall be
assignable or otherwise subject to hypothecation by Executive without the
express written consent of VNR (except in the case of death by will or by
operation of the laws of intestate succession) or by VNR, except that VNR may
assign this Agreement to any successor (whether by merger, purchase or
otherwise) to all or substantially all of the stock assets or businesses of VNR,
if such successor expressly agrees to assume the obligations of VNR hereunder.
14.    Amendment.
This Agreement may be amended only by writing signed by both Executive and by a
duly authorized representative of VNR (other than Executive).
15.    Assistance in Litigation.
Executive shall reasonably cooperate with the Company in the defense or
prosecution of any claims or actions now in existence or that may be brought in
the future against or on behalf of the Company that relate to events or
occurrences that transpired while Executive was employed by the Company.
Executive’s cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Company at mutually
convenient times. Executive also shall cooperate fully with the Company in
connection with any investigation or review by any Federal, state, or local
regulatory authority as any such investigation or review relates, to events or
occurrences that transpired while Executive was employed by the Company. The
Company will pay Executive an agreed upon reasonably hourly rate for Executive’s
cooperation pursuant to this Section 16.
16.    Beneficiaries; References.

11



--------------------------------------------------------------------------------



Executive shall be entitled to select (and change, to the extent permitted under
any applicable law) a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death, and may change such
election, in either case by giving the Company written notice thereof. In the
event of Executive’s death or a judicial determination of his incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to his beneficiary, estate or other legal representative. Any reference to
the masculine gender in this Agreement shall include, where appropriate, the
feminine.
17.    Use of Name, Likeness and Biography.
The Company shall have the right (but not the obligation) to use, publish and
broadcast, and to authorize others to do so, the name, approved likeness and
approved biographical material of Executive to advertise, publicize and promote
the business of the Company and its affiliates, but not for the purposes of
direct endorsement without Executive’s consent. This right shall terminate upon
the termination of this Agreement. An “approved likeness” and “approved
biographical material” shall be, respectively, any photograph or other depiction
of Executive, or any biographical information or life story concerning the
professional career of Executive.
18.    Governing Law.
THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND GOVERNED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO RULES RELATING TO CONFLICTS
OF LAW.
19.    Entire Agreement.
This Agreement and the LLC Agreement contain the entire understanding between
the parties hereto with respect to the subject matter hereof and supersede in
all respects any prior or other agreement (including the Prior Agreement) or
understanding, written or oral, between the Company or any affiliate of the
Company and Executive with respect to such subject matter. For the avoidance of
doubt, Executive acknowledges and agrees that the Company has satisfied all
obligations that it has owed, and that it ever could owe, under the Prior
Agreement and that Executive has no further rights thereunder.
20.    Withholding.
The Company shall be entitled to withhold from payment to Executive of any
amount of withholding required by law.
21.    Counterparts.
This Agreement may be executed in two or more counterparts, each of which will
be deemed an original.
22.    Remedies.

12



--------------------------------------------------------------------------------



The parties recognize and affirm that in the event of a breach of Sections 9 or
10 of this Agreement, money damages would be inadequate and VNR would not have
an adequate remedy at law. Accordingly, the parties agree that in the event of a
breach or a threatened breach of Sections 9 or 10, VNR may, in addition and
supplementary to other rights and remedies existing in its favor, apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security). In addition,
Executive agrees that in the event a court of competent jurisdiction or an
arbitrator finds that Executive violated Section 9 or 10, the time periods set
forth in those Sections shall be tolled until such breach or violation has been
cured. Executive further agrees that VNR shall have the right to offset the
amount of any damages resulting from a breach by Executive of Section 9 or 10
against any payments due Executive under this Agreement. The parties agree that
if one of the parties is found to have breached this Agreement by a court of
competent jurisdiction or arbitrator, the breaching party will be required to
pay the non-breaching party’s attorneys’ fees reasonably incurred in prosecuting
the non-breaching party’s claim of breach.
23.    Non-Waiver.
The failure by either party to insist upon the performance of any one or more
terms, covenants or conditions of this Agreement shall not be construed as a
waiver or relinquishment of any right granted hereunder or of any future
performance of any such term, covenant or condition, and the obligation of
either party with respect hereto shall continue in full force and effect, unless
such waiver shall be in writing signed by VNR (other than Executive) and
Executive.
24.    Announcement.
The Company shall have the right to make public announcements concerning the
execution of this Agreement and the terms contained herein, at the Company’s
discretion.
25.    Construction.
The headings and captions of this Agreement are provided for convenience only
and are intended to have no effect in construing or interpreting this Agreement.
The language in all parts of this Agreement shall be in all cases construed in
accordance to its fair meaning and not strictly for or against the Company or
Executive.
26.    Right to Insure.
The Company shall have the right to secure, in its own name or otherwise, and at
its own expense, life, health, accident or other insurance covering Executive,
and Executive shall have no right, title or interest in and to such insurance.
Executive shall assist the Company in procuring such insurance by submitting to
examinations and by signing such applications and other instruments as may be
required by the insurance carriers to which application is made for any such
insurance.
27.    No Inconsistent Obligations.

13



--------------------------------------------------------------------------------



Executive represents and warrants that to his knowledge he has no obligations,
legal, in contract, or otherwise, inconsistent with the terms of this Agreement
or with his undertaking employment with the Company to perform the duties
described herein. Executive will not disclose to the Company, or use, or induce
the Company to use, any confidential, proprietary, or trade secret information
of others. Executive represents and warrants that to his knowledge he has
returned all property and confidential information belonging to all prior
employers, if he is obligated to do so.
28.    Binding Agreement.
This Agreement shall inure to the benefit of and be binding upon Executive, his
heirs and personal representatives, and the Company, its successors and assigns.
29.    Voluntary Agreement.
Each party to this Agreement has read and fully understands the terms and
provisions hereof, has had an opportunity to review this Agreement with legal
counsel, has executed this Agreement based upon such party’s own judgment and
advice of counsel (if any), and knowingly, voluntarily, and without duress,
agrees to all of the terms set forth in this Agreement. The parties have
participated jointly in the negotiation and drafting of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the parties and no presumption or burden of
proof will arise favoring or disfavoring any party because of authorship of any
provision of this Agreement. Except as expressly set forth in this Agreement,
neither the parties nor their affiliates, advisors and/or their attorneys have
made any representation or warranty, express or implied, at law or in equity
with respect of the subject matter contained herein. Without limiting the
generality of the previous sentence, the Companies, their affiliates, advisors,
and/or attorneys have made no representation or warranty to Executive concerning
the state or Federal tax consequences to Executive regarding the transactions
contemplated by this Agreement.
30.    Section 409A of the Code.
This Agreement is intended to comply with Section 409A of the Code, and the
Treasury regulations and other interpretive guidance issued thereunder
(collectively, “Section 409A”), or to be treated as exempt therefrom, and shall
be construed and administered in accordance with such intent. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service, as a short-term deferral, or as
any other compensation that is otherwise exempt from Section 409A shall be
excluded from Section 409A to the maximum extent possible. Any payments to be
made under this Agreement upon a termination of Executive’s employment that are
subject to Section 409A shall only be made if such termination of employment
constitutes a “separation from service” under Section 409A. Notwithstanding any
provision in this Agreement to the contrary, if any payment or benefit provided
for herein would be subject to additional taxes and interest under Section 409A
if Executive’s receipt of such payment or benefit is not delayed until the
earlier of (i) the date of Executive’s death or (ii) the date that is six months
after the Date of Termination of Executive’s employment hereunder (such date,
the “Section 409A Payment Date”), then such payment or benefit shall not be
provided to Executive (or Executive’s estate, if applicable) until the Section
409A Payment Date.

14



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
between the Company and Britt Pence as of the day and year first above written.


EXECUTIVE




/s/ Britt Pence    
Britt Pence




VNR HOLDINGS, LLC




By: /s/ Scott W. Smith    
Scott W. Smith
Its: President




    


VANGUARD NATURAL RESOURCES, LLC




By: /s/ Scott W. Smith    
Scott W. Smith
Its: President and CEO









15



--------------------------------------------------------------------------------



APPENDIX A

Annual Bonus
1.
Executive is eligible to receive an Annual Bonus based upon the Board’s annual
bonus system described below. Executive is eligible to receive a “Maximum”
Annual Bonus equal to two (2) times Executive’s Base Salary. The Annual Bonus
for each calendar year during the Employment Period will be based on the
following components and percentages:

(a)
Absolute Target Distribution Growth (“ATDG”) (25%)

(b)
Adjusted EBITDA Growth (“AEG”) (25%)

(c)
Relative Unit Performance versus Peer Group (“RUP”) (25%)

(d)
CEO Discretion (“Discretion”) (25%)

2.
ATDG for each calendar year will be a function of VNR’s dividend yield on the
last day of each applicable calendar year, with the target growth for each
calendar year of 3%. ATDG for the 2013 calendar year will be measured based on a
year-end distribution rate of $2.43 as follows:

 
> 75%
> 100%
> 125%
> 150%
> 175%
> 200%
ATDG
$2.48
$2.50
$2.52
$2.54
$2.56
$2.58



A new table for each subsequent year during the Employment Period will be
generated based on a 3% growth rate on the December 31 distribution then in
effect.
3.
AEG will be a function of VNR’s Adjusted EBITDA growth for each applicable
calendar year, with the target growth for each calendar year of 15%. AEG for the
2013 calendar year will be measured based on the percentage increase in Adjusted
EBITDA from 2012 to 2013 (as reported in each year’s Form 10-K) as follows:

 
> 50%
> 100%
> 150%
> 200%
> 250%
> 300%
AEG
7.50%
15%
22.50%
30%
37.50%
45%



Adjusted EBITDA growth in each subsequent year during the Employment Period will
be measured in the same manner.



16



--------------------------------------------------------------------------------



4.
RUP will be calculated by comparing the common unit price percentage annual
change for VNR’s Peer Group to VNR’s common unit annual price percentage change.
VNR’s “Peer Group” shall consist of the following entities:

(a)
Linn Energy, LLC (LINE)

(b)
Legacy Reserves, LP (LGCY)

(c)
EV Energy Partners LP (EVEP)

(d)
Breitburn Energy Partners LP (BBEP)

(e)
QR Energy LP (QRE)

In the event the Board determines that any of the Peer Group entities is no
longer an appropriate “peer” for the Company, or such entity is no longer a
viable business, at the time an RUP analysis is necessary for an Annual Bonus
calculation, the Board may make such necessary additions or adjustments to the
Peer Group as it deems appropriate.
5.
The CEO Discretion component of each Annual Bonus is determined at the sole
discretion of the CEO, and shall be based upon such targets, performance
measures relative to the Company and/or Executive, time frames, and any other
item the CEO has determined appropriate for each Annual Bonus.

6.
Targets for ATDG, AEG, RUP and Discretion shall be set as follows:

 
> 75%
> 100%
> 125%
> 150%
> 175%
> 200%
ATDG
50%
100%
125%
150%
175%
200%
 
 
 
 
 
 
 
 
> 50%
> 100%
> 150%
> 200%
> 250%
> 300%
AEG
50%
100%
125%
150%
175%
200%
 
 
 
 
 
 
 
RUP
75%
100%
125%
150%
175%
200%
Discretion
0-200%
0-200%
0-200%
0-200%
0-200%
0-200%

7.
Each of the ATDG, AEG, RUP and Discretion portion of an Annual Bonus shall be
calculated by multiplying (a) Executive’s Base Salary, by (b) weight (in each
case, 25%), by (c) the applicable target percentage achieved. Payment of the
Annual Bonus shall be made in a lump sum cash payment to Executive on April 1st
of each calendar year that immediately follows the calendar year to which the
Annual Bonus relates, so long as Executive was


17



--------------------------------------------------------------------------------



continuously employed with the Company during the full applicable calendar year
to which the Annual Bonus relates.





18



--------------------------------------------------------------------------------



APPENDIX B

[Restricted Unit Agreement]









19



--------------------------------------------------------------------------------



APPENDIX C

[Phantom Unit Agreement]











































20

